DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              H.F., the father,
                                Appellant,

                                     v.

              DEPARTMENT OF CHILDREN AND FAMILIES,
                            Appellee.

                              No. 4D17-3547

                              [March 12, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Stacey Schulman, Judge; L.T. Case No. 2017-723-CJ-
DP.

  Lori D. Shelby, Fort Lauderdale, for appellant.

   Carolyn Schwarz, Assistant Attorney General, Children’s Legal
Services, Fort Lauderdale, for appellee.

   Laura J. Lee, Appellate Counsel, Sanford, for Guardian Ad Litem
Program.

PER CURIAM.

  Affirmed.

GROSS, TAYLOR and KUNTZ, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.